EXAMINER’S COMMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS
Claims 16-34 were examined on the merits. 
The U.S. Patent and Trademark Office – Patent Trial and Appeal Board (PTAB) rendered a Decision on 7/13/2021 that claims 16-34 were free of the prior art.
In light of the above, claims 16-34 have been examined on the merits in their full scope.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
The U.S. Patent and Trademark Office – Patent Trial and Appeal Board (PTAB) rendered a Decision on 7/13/2021 that claims 16-34 were free of the prior art.
Claims 16-34 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLAIMS ALLOWED
Claims 16-34 are allowed. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.D.P./ 

Paul D. Pyla
Examiner, Art Unit 1653



/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653